Exhibit 10.13

March 1, 2010

Mr. Gerald Haines

57 Alderbrook Drive

Topsfield, Massachusetts 01983

Dear Gerry,

On behalf of Mercury Computer Systems, Inc., we are pleased to offer you the
position of Senior Vice President Corporate Development and Chief Legal Officer,
reporting to Mark Aslett, President, and CEO. You will receive a bi-weekly
salary of $11,153.84. Based upon our current Annual Executive Bonus Plan, you
will also be eligible to earn an annual target bonus equal to 60% of your base
pay ($174,000), based on the achievement of individual objectives (25%
weighting) and Mercury Computer Systems financial goals (75% weighting). The
target bonus is paid annually, generally in August and is pro-rated for FY10
based on date of hire. You will be eligible for a salary review in FY 2011 along
with the other members of the executive team. Any executive salary changes are
recommended by Mark and approved by the Compensation Committee based upon the FY
individual performance as well as internal and external pay relationships.

In addition to your target bonus, you will be eligible to participate with other
senior executives in an FY2011 (commencing on July 1, 2010) Overachievement
Award pool. Your target Over Achievement award is up to 60% of your base salary.
This is based upon Mercury Computer Systems over achieving a budgeted financial
target set by the Compensation Committee. This will be paid annually – 50% in
cash generally in August and 50% to be paid out over a three year period of
time.

In addition, you will be granted 55,000 shares of restricted stock. The shares
will be granted on the 15th of the month following your date of hire. This stock
grant has a four year vesting schedule. One fourth of the shares will vest on
each anniversary of the grant date, provided that you remain employed by us or
one of our subsidiaries as of each such date. Your restricted stock award will
also be subject to the terms and conditions of Mercury’s 2005 Stock Incentive
Plan and an award agreement between you and us.

You will be receiving a Change in Control Agreement that upon your signature
will be in effect while you are employed with Mercury and subject to renewal as
described in the current change in control document.

You will also receive a $50,000 (gross) hiring bonus upon commencement of
Mercury employment. If within one year of joining Mercury you should leave other
than for Good Reason or be terminated for Cause you agree to pay back this
hiring bonus.

If during your employment following your date of hire you should lose your job
as a result of job elimination for any reason other than Cause, or if you
terminate your employment for Good Reason on your part, you will receive 12
months base pay, benefits continuation and executive outplacement.

“Cause” is defined to include: the willful and continued failure to perform
substantially the duties and responsibilities of your position with Mercury
after written demand or conviction by a court of competent jurisdiction for
felony criminal conduct or a plea of nolo contendere to a felony; or the willful
engaging in fraud, dishonesty or other misconduct which is demonstrably and
materially injurious to Mercury or our reputation, monetarily or otherwise. No
act, or failure to act, on your part will be deemed “willful” unless committed
or omitted by you in bad faith and without reasonable belief that your act or
failure to act was in, or not opposed to, the best interest of Mercury.

“Good Reason” is defined to include: a material diminution in your
responsibilities, authority or duties as in effect on the date of the acceptance
or a material diminution in your annual base salary, except for across-the-board
salary reductions based on our financial performance similarly affecting all or
substantially all senior management employees of Mercury; or a material change
in the geographic location at which you provide services to Mercury.

In addition to your salary, Mercury offers a comprehensive benefits package,
which includes health, dental, short and long-term disability, life insurance,
educational reimbursement, and a 401K plan.



--------------------------------------------------------------------------------

This offer is contingent upon you providing references and a successful
background check. This offer of employment is contingent upon your signing and
returning to us this offer letter and the enclosed Mercury Confidentiality
Agreement prior to your start date.

This entire offer is also contingent upon the approval of the Mercury
Compensation Committee.

If you have any questions or concerns relating to this document, they must be
resolved prior to your start date.

Mercury is required to formally confirm the citizenship status of all new
associates. On your first day, you will be required to provide proof of US
citizenship (either passport or birth certificate) or your Green Card if you are
a legal permanent resident of the U.S. If you are not a U.S. citizen or Green
Card holder, please bring your passport and proof of U.S. employment
eligibility. If your position requires access to classified information, you
must be willing to be submitted for a security clearance. As a Federal
contractor, Mercury is required to verify the employment eligibility of new
employees using the government’s electronic verification system after acceptance
of this offer and within 3 days of date of hire. Successful verification is
necessary to confirm work authorization and continued employment.

By signing this offer letter you acknowledge that you understand and agree to
the following:

1. You are not under any contractual or other restriction that would prevent you
from working for Mercury Computer Systems, Inc.;

2. All employment with Mercury Computer Systems, Inc. is at will, with either
party free to terminate the employment relationship any time;

3. You must comply with the Immigration Reform and Control Act of 1986. This law
requires you to establish your identity and employment eligibility. In order to
satisfy these requirements, you will be required to complete Section 1 of the
enclosed Employment Verification Form and bring the documents identified in
Section 2 on your first day of work.

Gerry, we all look forward to your joining the Mercury executive leadership
team. Together we will be able to realize our goals and accomplish great things.
Please sign one copy of this offer letter and return to me in the enclosed
envelope no later than March 5, 2010.

 

Very truly yours, /s/ Craig Saline Craig Saline Senior Vice President, Human
Resources Mercury Computer Systems, Inc.

 

/s/ Gerald M. Haines II

   

    3/3/10

Accepted     Date

T.B.D.

    Start Date    